Donlon, Judge:
The merchandise of this protest is described in the invoice as a gold anodized aluminum silent butler with a wooden handle. Counsel have submitted this case on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A” and checked FP (Examiner’s initials) by F. L. Pierce (Examiner’s name) on the invoices covered by the protest herein, assessed with duty at 30 per centum ad valorem *19under the provisions of paragraph 1552, Tariff Act of 1930, as modified, and claimed to be properly classifiable as household articles in chief value of aluminum under the provisions of paragraph 339 of the Act, as modified, with duty at 17 per centum ad valorem plus ¿514$ per lb., consist, in fact, of articles in chief value of aluminum, used chiefly as a waste receptacle in the household, and not generally used by smokers or in connection with the smoking habit.
That the protest be submitted on this stipulation, limited to the items marked “A”, as aforesaid, and abandoned as to all other items.
Accepting this stipulation as a statement of fact and on authority of The Fan Co. v. United States, 25 Cust. Ct. 42, C.D. 1261, we hold that the merchandise, represented by the items marked with the letter “A” and with the initials of the examiner on the invoices covered by the entry in this protest, consists of silent butlers dutiable as household utensils, in chief value of aluminum, at the rate of 17 per centum ad valorem plus 3y2 cents per pound under paragraph 339 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, T.D. 54108.
To the extent indicated, the protest is sustained. In all other respects and as to all other merchandise, the protest is overruled.
Judgment will be entered accordingly.